FILED
                            NOT FOR PUBLICATION                            FEB 27 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ARMIDA RIVERA,                                   No. 12-16474

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01695-KJD-PAL

  v.
                                                 MEMORANDUM*
RECONTRUST COMPANY, NA, a
wholly owned subsidiary of Bank of
America, NA; et al.,

               Defendants - Appellees.


                     Appeal from the United States District Court
                              for the District of Nevada
                      Kent J. Dawson, District Judge, Presiding

                            Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Armida Rivera appeals pro se from the district court’s judgment dismissing her

action arising from foreclosure proceedings. We have jurisdiction under 28 U.S.C.

§ 1291. We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion by dismissing Rivera’s action

on the basis of judicial estoppel because Rivera’s position in her complaint is

clearly inconsistent with her statement in the bankruptcy court, and the bankruptcy

court accepted her prior position in granting her a discharge. See Hamilton v. State

Farm Fire & Cas. Co., 270 F.3d 778, 782-83 (9th Cir. 2001) (setting forth the

standard of review and explaining the doctrine of judicial estoppel). Accepting

Rivera’s current, inconsistent position would provide her with an unfair advantage

in light of the bankruptcy discharge. See id. at 782 (“Judicial estoppel is an

equitable doctrine that precludes a party from gaining an advantage by asserting

one position, and then later seeking an advantage by taking a clearly inconsistent

position.”).

      AFFIRMED.




                                           2                                      12-16474